UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1384


R.T.,

                  Plaintiff - Appellant,

             v.

N.G.S.C.; J.O.; E.M.,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Richard D. Bennett, District Judge.
(1:07-cv-01079-RDB; 1:06-cv-01196-RDB)


Submitted:    February 12, 2009             Decided:   March 10, 2009


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


R.T., Appellant Pro Se.        Adam Harrison Garner, Robert      Ross
Niccolini,  MCGUIREWOODS,       LLP,  Baltimore,  Maryland,       for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            R.T. appeals the district court’s order denying his

petition to vacate in part and confirm in part an arbitrator’s

final award and his petition to vacate a second arbitrator’s

order dismissing the claims raised in a subsequent arbitration

action as barred by res judicata.          We have thoroughly reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.           R.T. v. N.G.S.C.,

Nos. 1:06-cv-01196-RDB; 1:07-cv-01079-RDB (D. Md. Feb. 26 & 27,

2008).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    2